We find, based upon our review of the minutes of the hearing held pursuant to our order of June 4, 1984, that the People met their burden of establishing the unavailability of a principal prosecution witness, for medical reasons, for a period in excess of nine days (see, People v Goodman, 41 NY2d 888; People v Marshall, 91 AD2d 900).
Accordingly, the period from the commencement of the proceeding to the People’s readiness for trial, less any excludable periods, did not exceed six months, and dismissal of the indictment pursuant to CPL 30.30 (1) (a) was not required.
We have considered the other contentions raised by defendant and find them to be without merit. Titone, J. P., Mangano, Gibbons and Brown, JJ., concur.